


110 HR 3314 IH: To amend the Internal Revenue Code of 1986 to allow the

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3314
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. Davis of Alabama
			 (for himself and Mr. King of New York)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the
		  deduction of attorney-advanced expenses and court costs in contingency fee
		  cases.
	
	
		1.Attorney-Advanced Expenses
			 and Court Costs in Contingency Fee Cases
			(a)In
			 generalSection 162 of the Internal Revenue Code of 1986
			 (relating to trade or business expenses) is amended by redesignating subsection
			 (q) as subsection (r) and by inserting after subsection (p) the following new
			 subsection:
				
					(q)Attorney-advanced
				expenses and court costs in contingency fee casesFor purposes of subsection (a), expenses
				and court costs—
						(1)which are paid or
				incurred by an attorney, and
						(2)the repayment of
				which is contingent on a recovery by judgment or settlement in the action to
				which such expenses and costs relate,
						shall be
				deemed not to be subject to
				repayment..
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to expenses and costs paid or incurred in taxable
			 years beginning after the date of the enactment of this Act.
			
